In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                  ___________________________

                       No. 02-20-00383-CV
                  ___________________________

TLL CONSTRUCTION GROUP, LLC D/B/A THE CONSTRUCTION GROUP,
                     LLC, Appellant

                                 V.

ACCESS FLOOR SPECIALISTS, INC. D/B/A ALLIED INTERIORS, Appellee


               On Appeal from the 17th District Court
                      Tarrant County, Texas
                  Trial Court No. 017-313262-19


               Before Birdwell, Bassel, and Womack, JJ.
                 Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       We have considered the parties’ “Joint Motion to Set Aside Judgment and

Remand Pursuant to Settlement Agreement.” It is the court’s opinion that the motion

should be granted; therefore, we set aside the trial court’s judgment without regard to

the merits and remand this case to the trial court to render judgment in accordance

with the parties’ agreement. See Tex. R. App. P. 42.1(a)(2)(B); Innovative Office Sys., Inc.

v. Johnson, 911 S.W. 2d 387, 388 (Tex. 1995).

       Appellant must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                        Per Curiam

Delivered: February 25, 2021




                                             2